985 F.2d 563
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Harry WAKSMUNDZKI, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 92-2285.
United States Court of Appeals, Seventh Circuit.
Argued Jan. 27, 1993.Decided Feb. 3, 1993.Rehearing Denied Feb. 24, 1993.

Before COFFEY and EASTERBROOK, Circuit Judges, and WOOD, JR., Senior Circuit Judge.

Order

1
The district court's thorough opinion lays out the issues in this case.   We add to that opinion only the thought that plaintiff's assertion that his back condition meets the "listings" in the Secretary's regulations depends on medical reports concerning his status during a period for which the Secretary awarded benefits.   The medical reports for the period during which the Secretary found plaintiff not disabled do not demonstrate that the decision under review is unsupported by the required "substantial evidence."


2
AFFIRMED.